677 S.E.2d 453 (2009)
Jorge RODRIGUEZ-CARIAS, Employee
v.
NELSON'S AUTO SALVAGE & TOWING SERVICE, Employer.
No. 231PA08.
Supreme Court of North Carolina.
June 18, 2009.
Scudder & Hedrick, PLLC, by Alice Tejada, Raleigh, for plaintiff-appellee.
Bourlon & Davis, P.A., by Thomas E. Davis, Durham, for defendant-appellant.
PER CURIAM.
Justice HUDSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Barham v. Hawk, 360 N.C. 358, 625 S.E.2d 778 (2006).
AFFIRMED.